Citation Nr: 0801435	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  03-25 066A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for cold injury 
residuals to include heart disease, a circulatory condition, 
a respiratory condition and bilateral disabilities of the 
legs.

2.  Entitlement to service connection for cold injury 
residuals to the feet and hands.  
  

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1951 until 
February 1954.
He served in Korea during the Korean conflict.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (the RO).

Procedural history

In August 2002, the RO received the veteran's claim of 
entitlement to service connection for service connection for 
cold injury residuals (claimed as heart disease; a 
circulatory condition; a respiratory condition; and 
disabilities of the bilateral hands, feet and legs, claimed 
as due to cold injury).  The January 2003 rating decision 
denied these claims. The veteran disagreed with the denials 
of service connection and initiated this appeal.  The appeal 
was perfected by the timely submission of the veteran's 
substantive appeal (VA Form 9) in September 2003.

These matters were previously before the Board in February 
2006.  At that time, they were remanded to the RO via the 
Appeals Management Center (AMC) for additional development.  
That development was completed, and in September 2006 the AMC 
issued a Supplemental Statement of the Case (SSOC) which 
continued to deny the veteran's claims.  The matter was 
returned to the Board for further appellate review.  

In September 2007, the undersigned requested an opinion from 
an Independent Medical Expert (IME).  See 38 U.S.C.A. § 7109 
(West 2002); 38 C.F.R. § 20.901 (2007).  That opinion has 
been obtained and will be discussed below.



Clarification of issues on appeal

Originally, the veteran's claims for heart disease, a 
circulatory condition, a respiratory condition and bilateral 
disabilities of the hands, feet and legs, all of which are 
claimed as secondary to cold injury, were treated as one 
claim for cold injury residuals.  

As will be discussed in some detail below, based upon the 
state of the medical evidence of record, certain of the 
veteran's claimed conditions have been found to be related to 
the veteran's claimed history of cold injury while others are 
not.  Accordingly, for the sake of clarity the Board has 
divided the claim into two separate issues to reflect this 
difference.  

Issues not on appeal

In February 2006, the Board issued a decision which denied 
the veteran's claims of entitlement to service connection for 
a gastrointestinal disability and service connection for 
post-traumatic stress disorder (PTSD).  To the Board's 
knowledge, the veteran did not appeal those denials.  
However, in April 2006, the veteran submitted to VA a medical 
opinion indicating that the veteran was suffering from PTSD 
and which indicated the medical professional's belief that 
PTSD was incurred as a result of service.  It therefore 
appears that the veteran wishes to reopen his PTSD claim.  
That matter is referred to the agency of original 
jurisdiction for appropriate action.  


FINDINGS OF FACT

1.  The veteran was exposed to extreme cold during his 
service in Korea.  

2.  The veteran has been diagnosed with heart disease, a 
circulatory condition (hypertension), a respiratory condition 
(COPD and lung cancer), bilateral disabilities of the legs 
(peripheral vascular disease) and skin changes of the hands 
and feet.    

3.  The weight of the competent and probative medical 
evidence of record is against a finding that the veteran's 
heart disease, circulatory condition, respiratory condition 
and peripheral vascular disease are related to in-service 
cold injury.   

4.  The competent and probative medical evidence of record 
indicates that the veteran suffers from skin changes of the 
hands and feet as a result of in-service cold injury.  


CONCLUSIONS OF LAW

1.  Heart disease, a circulatory condition, a respiratory 
condition and peripheral vascular disease were not incurred 
in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).  

2.  Skin sensitivity of the bilateral hands and feet was 
incurred in service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for 
various claimed disabilities, all of which he attributes to 
exposure to extreme cold in Korea.

In the interest of clarity, the Board will first discuss 
certain preliminary matters. 
The issues will then be analyzed and a decision rendered.

Initial matter - Stegall concerns

This matter has been the subject of a remand by the Board in 
February 2006.  
In conformity with the Board's remand instructions, the 
veteran received a written request for additional treatment 
information, and a VA medical opinion was obtained in June 
2006.  The claim was readjudicated by the agency of original 
jurisdiction in the September 2006 SSOC.

Based on this record, the Board has determined that the 
instructions contained in the Board's prior remand have all 
been carried out and the additional necessary development has 
been completed.  Cf. Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
VCAA. The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in letters dated August 
19, 2002, February 16, 2006 and June 13, 2006, whereby the 
veteran was advised of the provisions relating to the VCAA.  
Specifically, the veteran was advised in the August 2002 VCAA 
letter that VA would obtain all evidence kept by the VA and 
any other Federal agency, including VA facilities and service 
medical records.  He was also informed that VA would, on his 
behalf, make reasonable efforts to obtain relevant private 
medical records not held by a Federal agency as long as he 
completed a release form for such.  The August 2002 VCAA 
letter specifically informed the veteran that for records he 
wished for VA to obtain on his behalf "you must give us 
enough information about your records so that we can request 
them from the person or agency that has them.  It's still 
your responsibility to make sure these records are received 
by us."

Finally, the Board notes that the August 2002 VCAA letter 
specifically notified the veteran that he could submit or 
describe any additional evidence that may be relevant to his 
claim ["Tell us if you know of any additional evidence you 
would like us to consider..."].  This request complies with 
the requirements of 38 C.F.R. 
§ 3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, the veteran was specifically advised of elements 
(4) and (5), degree of disability and effective date by a 
letter dated June 13, 2006.

One of the veteran's claims is being granted in full, however 
one of the veteran's claims is being denied.  The denial of 
that claim has been based on a lack evidence as to elements 
(2) and (3), current existence of a disability and 
relationship of such disability to the veteran's service.  As 
explained above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to those two 
crucial elements.

The veteran is obviously aware of what is required on him and 
of VA. Indeed, he has personally submitted evidence and 
argument in support of his claim, the tenor of which leads 
the Board to conclude that he is well informed and aware of 
his obligations.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
private physician opinions, VA treatment records and all 
available service records.

The veteran's service medical records, with the exception of 
his February 1954 separation physical examination report, are 
not associated with the claims folder.  
The veteran was advised in the August 2002 VCAA letter that 
his service medical records were not available and may have 
been destroyed in a fire on July 12, 1973 at indicated that 
the National Personnel Records center (NPRC).

The Board is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999), wherein the Court elaborated on the VA's 
responsibility to obtain a veteran's service medical records.  
The Board finds, however, that no useful purpose would be 
served in remanding this matter for more development.  In 
this case, the RO has attempted to locate the veteran's 
service medical records.  The RO first submitted a request to 
the NPRC in February 2003, asking for all available military 
medical records, dental records and sick/morning reports for 
the veteran.  One morning report dated December 1952 was sent 
by the NPRC.  There is no indication that the service medical 
records still exist.  

The Board observes that, where records are unavailable, "VA 
has no duty to seek to obtain that which does not exist."  
See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. 
Brown, 5 Vet. App. 233, 237 (1993).  VA's efforts to obtain 
service department records shall continue until the records 
are obtained or unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile].  So it is in this case.

In any event, as will be discussed in the Board's analysis 
below, to the extent that the veteran is claiming service 
connection based upon cold injury, the veteran's exposure to 
extreme cold conditions during service has been conceded by 
VA, establishing in-service incurrence of injury.  The 
veteran does not appear to contend, and his medical history 
does not suggest, that the currently claimed disabilities 
themselves existed during service.  The veteran's February 
1954 separation physical examination is of record and it is 
pertinently negative.  
The outcome of the case issue hinges on the matter of whether 
the veteran's claimed disabilities are related to the in-
service cold injury.  His service medical records from half a 
century ago manifestly would not answer that question.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2007).  Pursuant to the instructions in the 
Board's February 2006 remand, the matter was referred for a 
VA medical opinion in June 2006. Additionally, an IME opinion 
was obtained in September 2007.  The reports of those 
examinations reflect that the veteran's past medical history 
and current complaints were reviewed and that appropriate 
diagnoses and opinions were rendered.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claims.  The veteran advised in his September 
2003 substantive appeal that he did not elect to present 
personal testimony at a hearing.

The Board will proceed to a decision on the merits.

Pertinent law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 
3.303(a)(2007).

For certain chronic disorders, to include cardiovascular 
disease and cancer, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).

In order to establish service connection for a claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

1.  Entitlement to service connection for cold injury 
residuals to include heart disease, a circulatory condition, 
a respiratory condition and bilateral disabilities of the 
legs.  

Analysis 

In the interest of clarity, a Hickson analysis will be 
employed.  

With respect to Hickson element (1), Current disabilities of 
heart disease, a circulatory condition, respiratory 
conditions and a bilateral disability of the legs have each 
been diagnosed.  Specifically, the medical evidence, in 
particular the June 2006 VA medical opinion, show that 
coronary artery disease (heart disease), hypertension, lung 
cancer and emphysema (see the June 2006 VA medical opinion) 
have been diagnosed.  With respect to the claimed bilateral 
leg disabilities, the April 2006 opinion of J.C. submitted by 
the veteran and the September 2007 IME  report identify 
peripheral vascular disease as the source of the veteran's 
leg complaints.  Hickson element (1) has therefore been 
established.  

Concerning Hickson element (2), in-service incurrence of 
disease or injury, the Board will separately discuss disease 
and injury.  

With respect to in-service disease, although the veteran's 
service medical records are largely missing, his separation 
physical examination is of record and it is pertinently 
negative.  Moreover, the veteran does not assert that he 
received treatment for coronary artery disease, hypertension, 
lung cancer, emphysema or peripheral vascular disease during 
service.  Indeed, he specifically denied any such treatment 
in a December 2002 RO report of contact.  

With respect to the presumption found in 38 C.F.R. § 3.309, 
which could potentially apply to coronary artery disease, 
hypertension and cancer, the record does not show, and the 
veteran does not contend, that any of these disabilities had 
their onset during the one year period following the 
veteran's separation from service.  Rather, the evidence 
shows that the veteran began receiving treatment for the 
claimed conditions in or about 1998, over four decades 
following the veteran's separation from service.  See, e.g., 
an October 2003 statement of Dr. M.W.

Thus, in-service disease is not demonstrated.

With respect to in-service incurrence of injury, the 
veteran's service as an artillerist in Korea during the 
Korean conflict has been confirmed and his exposure to 
extreme cold conditions during that service has been conceded 
by VA.  Accordingly, in-service incurrence of injury is 
satisfied.  Hickson element (2) is met on that basis.  

Turning now to the final element, Hickson element (3), 
medical nexus, there are of record numerous medical opinions.  
However, each of these opinions is either too speculative to 
support the veteran's claim or is against the veteran's 
claim.  

The October 2003 opinion of Dr. M.W. states that "some of 
[the veteran's] extremity disabilities could be related" to 
cold exposure during service but that "[g]iven the length of 
time between this exposure and today, it would difficult to 
impossible to make this accurate assessment, but the 
possibility certainly does exist."  

The April 2006 opinion of M.S., ARNP states that the veteran 
"unequivocally suffers from residuals of cold injury."  The 
residuals of that injury are not specified and the basis for 
the opinion are not provided.  

Both of these opinions are vague in the extreme, failing even 
to specify which conditions which are being related to 
service.  The Court has held that medical evidence which is 
speculative, general or inconclusive in nature cannot support 
a claim.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 
9 Vet. App. 521, 523 (1996) [medical opinions which are 
speculative, general or inconclusive in nature cannot support 
a claim].  Due to the failure to specify the claimed 
condition and the overall speculative nature of these 
unsupported conclusions, the Board therefore finds that these 
opinions are accorded no weight of probative value.  

The remaining opinions are against the veteran's claims.  

The April 2006 opinion of J.C., DPM submitted by the veteran 
refers to the veteran's diagnoses of heart and respiratory 
conditions but offers no nexus opinion as to the etiology of 
those conditions.  With respect to peripheral vascular 
disease (claimed as bilateral leg disability), J.C. relates 
this condition to the veteran's smoking history, not to cold 
injury.  Accordingly, to the extent that J.C. provides a 
nexus opinion as to these conditions, that opinion does not 
support the veteran's claim.  This opinion was resubmitted 
verbatim in September 2006.  

The June 2006 VA medical opinion determined that all of the 
veteran's claimed conditions could not be related to cold 
injury.  The September 2007 IME opinion noted his review of 
each of the preceded medical opinions.  He then concluded 
that "I am aware of no evidence to suggest" that the 
veteran's peripheral vascular disease is related to in-
service cold injury.  Additionally, the IME found that he 
agreed with the June 2006 VA medical opinion that the 
veteran's heart, respiratory and circulatory conditions 
(hypertension) were not related in-service cold injury.   

The April 2006, June 2006 and September 2007 medical opinions 
are each against the veteran's claims.  The Board places 
great weight of probative value on these opinions.  The 
opinions are appropriately detailed and supported and were 
provided by appropriately credentialed medical professionals.  
Given the lack of clarity in the opinions of Dr. M.W. and 
M.S., ARNP there is no competent medical evidence to the 
contrary.    Accordingly, Hickson element (3), medical nexus 
is not met.  

For the reasons set out above, the medical evidence of record 
is against a finding that the veteran suffers from heart 
disease, a circulatory condition, a respiratory condition and 
bilateral disabilities of the legs as a result of in-service 
cold injury.  The criteria for entitlement to service 
connection are not met.  The benefits sought on appeal are 
therefore denied.  



2.  Entitlement to service connection for cold injury 
residuals to the feet and hands.  

Analysis

Beginning with Hickson element (1), current disability, the 
September 2007 IME opinion and the April 2006 opinion of 
J.C., D.P.M. both show that the veteran has skin sensitivity 
in the hands and feet.  Hickson element (1) has therefore 
been established.   

Moving to element (2), in-service incurrence of disease or 
injury, as has been discussed above the veteran's service in 
Korea during periods of extreme cold has been confirmed, 
establishing in-service incurrence of injury.  

Regarding the final element, Hickson element (3) medical 
nexus, the competent and probative medical evidence of record 
supports a finding that the veteran's hand and foot skin 
sensitivity is related to his in-service cold exposure.  

As discussed in detail above, the October 2003 opinion of Dr. 
M.W. and the opinion of M.S. both of which appear to support 
the veteran's claims, are not sufficiently detailed to be 
probative.  See Libertine, et al., supra.  

In support of the veteran's claims are the April 2006 and 
September 2006 opinions of J.C., D.P.M. which indicate that 
although the veteran's smoking caused peripheral vascular 
disease, which has in turn caused a portion of the veteran's 
complaints with respect to the sensitivity of the skin on his 
feet, another portion of the veteran's skin sensitivity of 
the feet is attributable to in-service cold injury.  
To that extent, the opinion supports the veteran's claims.  

Also in support of the veteran's claims is the September 2007 
IME opinion, in which the IME concluded that it is at least 
as likely as not that the veteran's hand and foot conditions 
are related to cold injury residuals (as well as peripheral 
vascular disease).  Moreover, the September 2007 IME opinion 
specifically disagreed with the June 2006 VA opinion which 
determined that cold injury could not be related to the 
veteran's hands and feet condition.  

The evidence against the veteran's claim is limited to that 
June 2006 VA medical opinion.  In that opinion, Dr. B. 
concluded that the veteran's hand and foot conditions are not 
related to in-service cold injury.  The opinion notes an 
absence of medical literature linking the veteran's current 
conditions and cold injury but no further reasons and bases 
are offered.  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998). Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing its 
decision in Madden, recognized that that Board had inherent 
fact-finding ability.

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion 
that the physician reaches. . . . As is true with 
any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the 
province of the adjudicator . . . Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).

In this case, the Board places greater weight on the opinion 
of the September 2007 IME and the April and September 2006 
opinions of J.C., D.P.M. than it does on the June 2006 VA 
medical opinion.  

Specifically, the September 2007 IME opinion was offered by a 
specialist in vascular medicine who is a professor at a 
medical school.  See Black v. Brown, 
10 Vet. App. 297, 284 (1997) [in evaluating the probative 
value of medical statements, the Board looks at factors such 
as the individual knowledge and skill in analyzing the 
medical data].  In reaching his conclusions, the IME 
specifically considered the opinions of each of the other 
evaluating professionals, including the negative conclusion 
contained in the June 2006 opinion of Dr. B.  The IME 
specifically disagreed with those conclusions to the extent 
they pertain to the veteran's skin sensitivity of the feet 
and hands.  

The opinions of J.C. serve to support the opinion of the IME.  
J.C. provides a statement of reasons and bases for his 
conclusions and further notes that cold injury is a cause, 
but not the only cause of the veteran's foot condition.  
 
By contrast, the negative June 2006 opinion of Dr. B. was not 
supported by reasons and bases.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998) [whether the physician 
provides the basis for his/her opinion goes to the weight or 
credibility of the evidence].  Additionally, there is no 
indication that Dr. B. possesses any sort of specialty in 
vascular medicine or cold injury.  Accordingly, the Board 
finds that this opinion is afforded lesser weight of 
probative value than the September 2007 IME opinion and the 
opinions of J.C.  Therefore, the weight of the competent and 
probative medical evidence indicates the veteran's hand and 
feet skin sensitivity is related to service.  

The Board acknowledges that both J.C. and the IME determined 
that the veteran's skin sensitivity conditions were due only 
partially to in-service cold exposure and that a portion of 
his hand and feet skin symptoms are due instead to the 
effects of non-service connected tobacco use.  However, the 
benefit of the doubt in resolving each issue shall be given 
to the claimant.  See 38 U.S.C.A. § 5107 (West 2002).  

Accordingly, applying the benefit of the doubt rule, medical 
nexus is established.  Service connection for skin 
sensitivity of the veteran's hands and feet is therefore 
granted.  

ORDER

Entitlement to service connection of cold injury residuals to 
include heart disease, a circulatory condition, a respiratory 
condition and bilateral disabilities of the legs is denied.  

Entitlement to service connection of cold injury residuals to 
the feet and hands, that is skin sensitivity, is granted.  



____________________________________________
Barry F.  Bohan 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


